Name: 1999/390/EC: Commission Decision of 11 June 1999 on protective measures with regards to contamination by dioxins of certain products of animal origin intended for human or animal consumption and amending Decision 1999/363/EC and Decision 1999/389/EC (notified under document number C(1999) 1672) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  animal product;  deterioration of the environment;  tariff policy;  agricultural activity
 Date Published: 1999-06-12

 Avis juridique important|31999D03901999/390/EC: Commission Decision of 11 June 1999 on protective measures with regards to contamination by dioxins of certain products of animal origin intended for human or animal consumption and amending Decision 1999/363/EC and Decision 1999/389/EC (notified under document number C(1999) 1672) (Text with EEA relevance) Official Journal L 147 , 12/06/1999 P. 0029 - 0036COMMISSION DECISIONof 11 June 1999on protective measures with regards to contamination by dioxins of certain products of animal origin intended for human or animal consumption and amending Decision 1999/363/EC and Decision 1999/389/EC(notified under document number C(1999) 1672)(Text with EEA relevance)(1999/390/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animal and products with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 10(4) thereof,(1) Whereas following information on contamination of poultry, bovine and pig products with dioxins the Commission has adopted Decision 1999/363/EC, of 3 June 1999, on protective measures with regards to contamination by dioxins of certain animal products intended for human or animal consumption(4), and Decision 1999/389/EC, of 11 June 1999, on protective measures with regards to contamination by dioxins of products intended for human or animal consumption derived from bovine animals and pigs(5); whereas Article 2 of these Decisions establishes that, for purpose of trade the commercial document or, if appropriate, the veterinary certificate accompanying each consignment of live animals or products to which these Decisions apply must be completed by an official declaration signed by the Belgian competent authority certifying that the live animals or the products of Belgian origin are in compliance with these Decisions; whereas it appears that in the absence of a uniform certification system, confusion is arising among Member States and third countries as a result of different reporting methods by the Belgian authorities; whereas, in order to improve confidence in the guarantees provided by the Belgian authorities, it is appropriate to lay down models for official declaration and for official certificates which should accompany live animals and products of Belgian origin to which these Decisions apply; whereas, in addition, these measures should also apply to exports to third countries so as to prevent deflections of trade;(2) Whereas Article 1(1)(A) of Decision 1999/389/EC lays down a list of products to which this Decision applies; whereas it is appropriate to add milk and milk products intended for animal consumption to this list;(3) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Article 2 of Decision 1999/363/EC is replaced by the following: "Article 2A. For the purpose of intra-Community trade and export to third countries, in addition to the appropriate commercial document or to the official certificate, each consignment of products of Belgian origin listed in Article 1 must be accompanied by an official certificate signed by the Belgian competent authority as laid down in Annex A to this Decision.B. For the purpose of intra-Community trade and export to third countries, the appropriate health certificate accompanying each consignment of live domestic fowl and hatching eggs derived therefrom, of Belgian origin must be accompanied by an official declaration signed by the Belgian competent authority as laid down in Annex B to this Decision.C. The official certificate and the official declaration referred to in points A and B shall be drawn up on the date of loading in the language or languages of the Member State of dispatch and in the official language of the Member State of destination and they shall consist of a single sheet."Article 2Decision 1999/389/EC is amended as follows:(a) The following ninth indent is added to Article 1(1)(A) of Decision 1999/389/EC:- "Milk, milk products not intended for human consumption, as referred to by Directive 92/118/EEC."(b) Article 2 is replaced by the following: "Article 2A. For the purpose of intra-Community trade and export to third countries, in addition to the appropriate commercial document or to the official certificate, each consignment of products of Belgian origin listed in Article 1 must be accompanied by an official certificate signed by the Belgian competent authority as laid down in Annex C to this Decision.B. For the purpose of intra-Community trade and export to third countries, the appropriate health certificate accompanying each consignment of bovine animals and pigs of Belgian origin must be accompanied by an official declaration signed by the Belgian competent authority as laid down in Annex D to this Decision.C. The official certificate and the official declaration referred to in points A and B shall be drawn up on the date of loading in the language or languages of the Member State of dispatch and in the official language of the Member State of destination and they shall consist of a single sheet."Article 3Annexes A and B to the present Decision are added to Decision 1999/363/EC.Annexes C and D to the present Decision are added to Decision 1999/389/EC.Article 4Member States shall alter the measures they apply to trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 5This Decision is addressed to the Member States.Done at Brussels, 11 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 224, 18.8.1990, p. 20.(4) OJ L 141, 4.6.1999, p. 24.(5) See page 26 of this Official Journal.ANNEX A"ANNEX A>PIC FILE= "L_1999147EN.003103.EPS">>PIC FILE= "L_1999147EN.003201.EPS">"ANNEX B"ANNEX B>PIC FILE= "L_1999147EN.003303.EPS">"ANNEX C"ANNEX A>PIC FILE= "L_1999147EN.003403.EPS">>PIC FILE= "L_1999147EN.003501.EPS">"ANNEX D"ANNEX B>PIC FILE= "L_1999147EN.003603.EPS">"